Case: 16-10312   Document: 00513879292     Page: 1   Date Filed: 02/16/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit
                                 No. 16-10312                        FILED
                                                              February 16, 2017

PHILLIP TURNER,                                                 Lyle W. Cayce
                                                                     Clerk
             Plaintiff - Appellant

v.

LIEUTENANT DRIVER, in his individual capacity; OFFICER GRINALDS,
Badge Number 3825, in his individual capacity; OFFICER DYESS, Badge
Number 2586, in his individual capacity,

             Defendants - Appellees



                Appeal from the United States District Court
                     for the Northern District of Texas


Before WIENER, CLEMENT, and HIGGINSON, Circuit Judges.
WIENER, Circuit Judge:
      Plaintiff-Appellant Phillip Turner was video recording a Fort Worth
police station from a public sidewalk across the street when Defendants-
Appellees Officers Grinalds and Dyess approached him and asked him for
identification. Turner refused to identify himself, and the officers ultimately
handcuffed him and placed him in the back of a patrol car. The officers’
supervisor, Defendant-Appellee Lieutenant Driver, arrived on scene and, after
Driver checked with Grinalds and Dyess and talked with Turner, the officers
released Turner. He filed suit against all three officers and the City of Fort
     Case: 16-10312       Document: 00513879292          Page: 2     Date Filed: 02/16/2017


                                       No. 16-10312

Worth under 42 U.S.C. § 1983, alleging violations of his First and Fourth
Amendment rights. Each officer filed a motion to dismiss, insisting that he was
entitled to qualified immunity on Turner’s claims. The district court granted
the officers’ motions, concluding that they were entitled to qualified immunity
on all of Turner’s claims against them. Turner timely appealed. We affirm in
part and reverse and remand in part.
                                          I.
                                FACTS AND PROCEEDINGS
A.     Facts 1
       In September 2015, Turner videotaped the Fort Worth Police Station
from a public sidewalk across the street from the station. He was unarmed.
While videotaping, Turner observed Fort Worth Police Officers Grinalds and
Dyess pull up in a patrol car in front of the station, get out, and approach him.
       Grinalds asked Turner, “How’s it going, man? Got your ID with you?”
Turner continued videotaping, and Grinalds repeatedly asked Turner if he had
any identification. Turner asked the officers whether he was being detained,
and Grinalds responded that Turner was being detained for investigation and
that the officers were concerned about who was walking around with a video
camera. Turner asked for which crime he was being detained, and Grinalds
replied, “I didn’t say you committed a crime.” Grinalds elaborated, “We have
the right and authority to know who’s walking around our facilities.”
       Grinalds again asked for Turner’s identification, and Turner asked
Grinalds, “What happens if I don’t ID myself?” Grinalds replied, “We’ll cross
that bridge when we come to it.” Grinalds continued to request Turner’s
identification, which Turner refused to provide. Grinalds and Dyess then
“suddenly and without warning” handcuffed Turner and took his video

       1 All facts derive from the plaintiff’s amended complaint and, in this posture, are taken
as true. Bowlby v. City of Aberdeen, Miss., 681 F.3d 215, 219 (5th Cir. 2012).

                                               2
     Case: 16-10312    Document: 00513879292     Page: 3   Date Filed: 02/16/2017


                                  No. 16-10312

camera from him, and Grinalds said, “This is what happens when you don’t
ID yourself.”
      Turner requested to see a supervisor. Grinalds continued to ask for
Turner’s ID and told him that he would be fingerprinted so the officers could
learn his identity. The officers placed the handcuffed Turner in the back of
their patrol car and “left him there to sweat for a while with the windows rolled
up.” Turner alleges that no air was getting to the back seat and that he banged
on the door so the officers would roll down the windows.
      Lieutenant Driver approached Grinalds and Dyess, and they “seemingly
ignored Mr. Turner.” The three officers then rolled down the windows of the
patrol car and found Turner lying down in the back seat. Lieutenant Driver
identified himself as the commander. Driver asked Turner what he was doing,
and Turner explained that he was taking pictures from the sidewalk across the
street. Driver asked Turner for his ID, and Turner told the lieutenant that he
did not have to identify himself because he had not been lawfully arrested and
that he chose not to provide his identification. Driver responded, “You’re right.”
      Driver walked away and talked with the officers, then returned to the
patrol car and talked with Turner. Turner said, “You guys need to let me go
because I haven’t done anything wrong.” Driver again walked away from the
car, talked on the phone, and spoke further with the officers. They returned to
the car and took Turner out of the back seat. Driver “lectur[ed]” Turner, and
the officers finally released him and returned his camera to him.
B.    Proceedings
      In October 2015, Turner filed suit in the Northern District of Texas
against Driver, Grinalds, and Dyess (collectively, “defendants”) in their
individual capacities. Each officer filed a motion to dismiss under Rule 12(b)(6)
of the Federal Rules of Civil Procedure. Turner filed an amended complaint in


                                        3
     Case: 16-10312         Document: 00513879292        Page: 4   Date Filed: 02/16/2017


                                        No. 16-10312

January 2016, adding the City of Fort Worth as a defendant. 2 Turner brought
claims under 42 U.S.C. § 1983 against all defendants, alleging that they
violated his First, Fourth, and Fourteenth Amendment rights. 3 Turner
sought compensatory damages, punitive damages, attorneys fees and
costs, and declaratory judgment that the defendants had violated his
constitutional rights.
      The three officers filed motions to dismiss Turner’s amended complaint.
The district court granted the motions to dismiss on the basis of qualified
immunity. The court reasoned that Turner failed to meet his burden of showing
that the defendants were not entitled to qualified immunity because he failed
to show that their actions violated any of his clearly established statutory or
constitutional rights or that their actions were objectively unreasonable. 4
Turner timely appealed.
                                               II.
                                   STANDARD OF REVIEW
       We review a district court’s grant of a motion to dismiss based on
qualified immunity de novo. 5 We accept all well-pleaded facts as true and view
them in the light most favorable to the non-movant. 6 “To survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true,




       2Defendant City of Fort Worth did not file a motion to dismiss and is not a party to
this appeal.
       3Although Turner alleged in the district court that the defendants violated his
Fourteenth Amendment rights, he has not raised an issue on appeal regarding a Fourteenth
Amendment claim.
      The district court’s analysis rested entirely on its determination that a First
       4

Amendment right to videotape police activity was not clearly established.
       5   Whitley v. Hanna, 726 F.3d 631, 637 (5th Cir. 2013).
       6   Id.

                                               4
     Case: 16-10312         Document: 00513879292         Page: 5    Date Filed: 02/16/2017


                                          No. 16-10312

to ‘state a claim to relief that is plausible on its face.’” 7 “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct
alleged.” 8 “Threadbare recitals of the elements of a cause of action, supported
by mere conclusory statements, do not suffice.” 9 Although a complaint “does
not need detailed factual allegations,” the “allegations must be enough to raise
a right to relief above the speculative level.” 10 “[C]onclusory allegations or legal
conclusions masquerading as factual conclusions will not suffice to prevent a
motion to dismiss.” 11
                                              III.
                                           ANALYSIS
       “To state a claim under 42 U.S.C. § 1983, a plaintiff must first show a
violation of the Constitution or of federal law, and then show that the violation
was committed by someone acting under color of state law.” 12 “The doctrine of
qualified immunity protects government officials from civil damages liability
when their actions could reasonably have been believed to be legal.” 13 When a
defendant raises a qualified immunity defense, the plaintiff has the burden of
demonstrating the inapplicability of that defense. 14 To meet this burden, the
plaintiff must show “(1) that the official violated a statutory or constitutional


       7Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)).
       8   Id.
       9   Id.
       10   Twombly, 550 U.S. at 555.
        Beavers v. Metro. Life Ins. Co., 566 F.3d 436, 439 (5th Cir. 2009) (quoting Fernandez-
       11

Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993)).
       12   Atteberry v. Nocona Gen. Hosp., 430 F.3d 245, 252–53 (5th Cir. 2005).
       13   Morgan v. Swanson, 659 F.3d 359, 370 (5th Cir. 2011) (en banc).
       14   Atteberry, 430 F.3d at 253.

                                               5
     Case: 16-10312        Document: 00513879292          Page: 6    Date Filed: 02/16/2017


                                        No. 16-10312

right, and (2) that the right was ‘clearly established’ at the time of the
challenged conduct.” 15 Like the district court, we have the discretion to decide
which prong of the qualified immunity analysis to address first. 16
A.    First Amendment
      The district court concluded that the defendants were entitled to
qualified immunity on Turner’s First Amendment claim because he failed to
demonstrate that the defendants’ actions violated a clearly established right
or that their actions were objectively unreasonable. In particular, the district
court ruled that a First Amendment right to video record police activity was
not clearly established. The district court’s analysis rested on the second,
“clearly established,” prong, so we begin there.
      1. Whether the Right Was Clearly Established in September 2015
      For a right to be clearly established, “[t]he contours of the right must be
sufficiently clear that a reasonable official would understand that what he is
doing violates that right.” 17 Thus, the right must already be clearly established
“at the time of the challenged conduct.” 18 When considering whether a
defendant is entitled to qualified immunity, the court “must ask whether the
law so clearly and unambiguously prohibited his conduct that ‘every reasonable
official would understand that what he is doing violates [the law].’” 19 “To
answer that question in the affirmative, we must be able to point to controlling
authority—or a robust consensus of persuasive authority—that defines the
contours of the right in question with a high degree of particularity.” 20 “Where

      15   Whitley, 726 F.3d at 638 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)).
      16   Morgan, 659 F.3d at 371.
      17   Anderson v. Creighton, 483 U.S. 635, 640 (1987).
      18   Lane v. Franks, 134 S. Ct. 2369, 2381 (2014) (quoting al-Kidd, 563 U.S. at 735).
      19   Morgan, 659 F.3d at 371 (alteration in original) (quoting al-Kidd, 563 U.S. at 741).
      20   Id. at 371–72 (internal quotation marks omitted).

                                               6
     Case: 16-10312          Document: 00513879292          Page: 7   Date Filed: 02/16/2017


                                             No. 16-10312

no controlling authority specifically prohibits a defendant’s conduct, and when
the federal circuit courts are split on the issue, the law cannot be said to be
clearly established. This is true even when the circuit split developed after
the events in question.” 21 As the Supreme Court has explained, “[i]f
judges . . . disagree on a constitutional question, it is unfair to subject police to
money damages for picking the losing side of the controversy.” 22
       At the time in question, neither the Supreme Court nor this court had
determined whether First Amendment protection extends to the recording or
filming of police. 23 Although Turner insists, as some district courts in this
circuit have concluded, that First Amendment protection extends to the video
recording of police activity in light of general First Amendment principles, 24
the Supreme Court has “repeatedly” instructed courts “not to define clearly
established law at a high level of generality”: “The general proposition, for
example, that an unreasonable search or seizure violates the Fourth
Amendment is of little help in determining whether the violative nature of
particular conduct is clearly established.” 25 Thus, Turner’s reliance on
decisions that “clarified that [First Amendment] protections . . . extend[] to
gathering information” does not demonstrate whether the specific act at issue
here—video recording the police or a police station—was clearly established. 26

       21   Id. at 372 (citation omitted).
       22 Wilson v. Layne, 526 U.S. 603, 618 (1999); see also Morgan, 659 F.3d at 372.
       23 Even intracircuit decisions in which courts determine that the right to record police
activities is clearly established note that there is no controlling authority on this specific
issue. See, e.g., Turner v. City of Round Rock, No. 15-CV-939-RP, ECF No. 43 (W.D. Tex. May
25, 2016) (“The Fifth Circuit apparently has not explicitly noted a right to film police or
outlined the contours of such a right.”).
       24See, e.g., id.; Buehler v. City of Austin, No. 1:13-CV-1100-ML, ECF No. 54 (W.D. Tex.
July 24, 2014).
       25   al-Kidd, 563 U.S. at 742.
       26Turner relies on cases such as Joseph Burstyn, Inc. v. Wilson, 343 U.S. 495 (1952),
Shillingford v. Holmes, 634 F.2d 263 (5th Cir. Unit A Jan. 1981), and In re Express-News
                                                  7
     Case: 16-10312         Document: 00513879292          Page: 8      Date Filed: 02/16/2017


                                         No. 16-10312

       The district court stated that circuit courts “are split as to whether or
not there is a clearly established First Amendment right to record the public
activities of police.” The circuit courts are not split, however, on whether the
right exists. The First and Eleventh Circuits have held that the First
Amendment protects the rights of individuals to videotape police officers
performing their duties. 27 In American Civil Liberties Union v. Alvarez, the
Seventh Circuit explained that the First Amendment protects the audio
recording of the police and concluded that an Illinois wiretapping statute,
which criminalized the audio recording of police officers, merited heightened
First Amendment scrutiny because of its burdens on First Amendment
rights. 28 No circuit has held that the First Amendment protection does not
extend to the video recording of police activity, although several circuit courts
have explained that the law in their respective circuits is not clearly




Corp., 695 F.2d 807 (5th Cir. 1982), to support his assertion that the right to record police is
clearly established under Supreme Court and Fifth Circuit precedent. None of the cases on
which Turner relies, however, taken individually or collectively, demonstrates such a clearly
established right. For example, in Joseph Burstyn, the Supreme Court limited its analysis to
whether motion pictures fall within the scope of the First Amendment. See Joseph Burstyn,
343 U.S. at 501–02. Shillingford did not involve any First Amendment challenge. See
Shillingford, 634 F.2d at 264–66. And In re Express-News pertained to a news reporter’s
ability to interview jurors after they serve on a criminal trial. In re Express-News, 695 F.2d
807.
       27See, e.g., Gericke v. Begin, 753 F.3d 1, 7 (1st Cir. 2014) (“Recognizing that it is firmly
established that the First Amendment protects ‘a range of conduct’ surrounding the
gathering and dissemination of information, we held [in Glik v. Cunniffe] that the
Constitution protects the right of individuals to videotape police officers performing their
duties in public.”); Glik v. Cunniffe, 655 F.3d 78, 82 (1st Cir. 2011) (“The First Amendment
issue here is, as the parties frame it, fairly narrow: is there a constitutionally protected right
to videotape police carrying out their duties in public? Basic First Amendment principles,
along with case law from this and other circuits, answer that question unambiguously in the
affirmative.”); Smith v. City of Cumming, 212 F.3d 1332, 1333 (11th Cir.), cert. denied, 531
U.S. 978 (2000) (holding that there exists “a First Amendment right, subject to reasonable
time, manner and place restrictions, to photograph or videotape police conduct”).
       28   Am. Civil Liberties Union v. Alvarez, 679 F.3d 583, 595–602 (7th Cir. 2012).

                                                8
     Case: 16-10312          Document: 00513879292          Page: 9     Date Filed: 02/16/2017


                                          No. 16-10312

established while refraining from determining whether there is a First
Amendment right to record the police. 29
       We       cannot      say,    however,      that     “existing     precedent . . . placed
the . . .constitutional question beyond debate” when Turner recorded the police
station. 30 Neither does it seem that the law “so clearly and unambiguously
prohibited [the officers’] conduct that ‘every reasonable official would
understand that what he is doing violates [the law].’” 31 In light of the absence
of controlling authority and the dearth of even persuasive authority, there was
no clearly established First Amendment right to record the police at the time
of Turner’s activities. All three officers are entitled to qualified immunity on
Turner’s First Amendment claim.
       2. Whether the Right Is Clearly Established Henceforth
       Although the right was not clearly established at the time of Turner’s
activities, whether such a right exists and is protected by the First Amendment
presents a separate and distinct question. 32 Because the issue continues to
arise in the qualified immunity context, 33 we now proceed to determine it for


       29 See, e.g., Kelly v. Borough of Carlisle, 622 F.3d 248, 261–62 (3d Cir. 2010) (holding
that a First Amendment right to videotape police officers during traffic stops was not clearly
established); Szymecki v. Houck, 353 F. App’x 852, 853 (4th Cir. 2009) (per curiam) (noting
that a First Amendment right to record police activities on public property was not clearly
established); McCormick v. City of Lawrence, Kan., 130 F. App’x 987, 988–89 (10th Cir. 2005)
(explaining that it was not clearly established that police violated the First Amendment by
destroying recordings of police activity at roadside sobriety checkpoints).
       30   Morgan, 659 F.3d at 372 (quoting al-Kidd, 563 U.S. at 741).
       31   Id. at 371 (second alteration in original) (quoting al-Kidd, 563 U.S. at 741).
       32   See Pearson v. Callahan, 555 U.S. 223, 236 (2009).
       33 Compare Basler v. Barron, No. 15-CV-2254, 2016 WL 1672573, at *3 (S.D. Tex. Apr.
27, 2016) (“It is well established that the gathering of information about government affairs
or matters of public concern—including recording police activity—is protected by the First
Amendment.”), and Buehler, 2015 WL 737031, at *9 (“In light of the existing Fifth Circuit
precedent and the robust consensus among circuit courts of appeals, the Court concludes that
the right to photograph and videotape police officers as they perform their official duties was
clearly established at the time of Buehler’s arrests.”), aff’d on other grounds, 824 F.3d 548
                                                 9
    Case: 16-10312          Document: 00513879292          Page: 10     Date Filed: 02/16/2017


                                          No. 16-10312

the future. We conclude that First Amendment principles, controlling
authority, and persuasive precedent demonstrate that a First Amendment
right to record the police does exist, subject only to reasonable time, place, and
manner restrictions.
       The First Amendment protects freedom of speech and freedom of the
press. 34 But “the First Amendment goes beyond protection of the press and the
self-expression of individuals to prohibit government from limiting the stock of
information from which members of the public may draw.” 35 News-gathering,
for example, “is entitled to first amendment protection, for ‘without some
protection for seeking out the news, freedom of the press could be
eviscerated,’” 36 even though this right is not absolute. 37 The Supreme Court
has also recognized a First Amendment right to “receive information and
ideas,” 38 and there is “an undoubted right to gather news from any source by



(5th Cir. 2016); Turner, No. 15-CV-939-RP, ECF No. 43 at *11 (“The Fifth Circuit apparently
has not explicitly noted a right to film police or outlined the contours of such a right.
However, ‘[t]he First Amendment protects a private citizen’s right to assemble in a public
forum, receive information on a matter of public concern—such as police officers performing
their official duties—and to record that information for the purpose of conveying that
information.” (alteration in original) (quoting Buehler, 2015 WL 737031, at *7)), with Cadena
v. Ray, No. 5:15-CV-552-DAE, 2016 WL 6330438, at *3 n.5 (W.D. Tex. Oct. 27, 2016) (“Since
Cadena fails to otherwise show the existence of a clearly established right to videotape police
operations, he has failed to meet his burden to overcome the assertion of qualified
immunity.”), and Gravolet v. Tassin, No. 08-CV-3646, 2009 WL 1565864, at *3 (E.D. La. June
2, 2009) (“Even assuming that the plaintiff had the ‘clearly established right’ to videotape
Tassin while on duty, that right does not render the stalking statute inapplicable nor does a
video camera immunize the plaintiff from such a charge.”).
       34   U.S. CONST. amend. I.
       35   First Nat’l Bank of Boston v. Bellotti, 435 U.S. 765, 783 (1978).
       36   In re Express-News, 695 F.2d at 808 (quoting Branzburg v. Hayes, 408 U.S. 655, 681
(1972)).
       37   See Davis v. E. Baton Rouge Par. Sch. Bd., 78 F.3d 920, 928 (5th Cir. 1996).
       38 Va. State Bd. of Pharmacy v. Va. Citizens Consumer Council, Inc., 425 U.S. 748, 757
(1976) (internal quotation marks omitted).

                                                10
    Case: 16-10312         Document: 00513879292         Page: 11      Date Filed: 02/16/2017


                                        No. 16-10312

means within the law.” 39 Furthermore, the Supreme Court has long recognized
that the First Amendment protects film. 40 A corollary to this principle is that
the First Amendment protects the act of making film, as “there is no fixed First
Amendment line between the act of creating speech and the speech itself.” 41
Indeed, the Supreme Court has never “drawn a distinction between the process
of creating a form of pure speech (such as writing or painting) and the product
of these processes (the essay or the artwork) in terms of the First Amendment
protection afforded. Although writing and painting can be reduced to their
constituent acts, and thus described as conduct, we have not attempted to
disconnect the end product from the act of creation.” 42
       In addition to the First Amendment’s protection of the broader right to
film, the principles underlying the First Amendment support the particular
right to film the police. “[T]here is practically universal agreement that a major
purpose of [the First] Amendment was to protect the free discussion of


       39   Houchins v. KQED, Inc., 438 U.S. 1, 11 (1978) (internal quotation marks omitted).
       40  See e.g., Kingsley Int’l Pictures Corp. v. Regents of Univ. of State of N.Y., 360 U.S.
684, 688 (1959) (“What New York has done, therefore, is to prevent the exhibition of a motion
picture because that picture advocates an idea—that adultery under certain circumstances
may be proper behavior. Yet the First Amendment’s basic guarantee is of freedom to advocate
ideas. The State, quite simply, has thus struck at the very heart of constitutionally protected
liberty.”); Superior Films, Inc. v. Dep’t of Educ. of State of Ohio, Div. of Film Censorship, 346
U.S. 587, 589 (1954) (Douglas, J., concurring) (“Motion pictures are of course a different
medium of expression than the public speech, the radio, the stage, the novel, or the magazine.
But the First Amendment draws no distinction between the various methods of
communicating ideas.”); Joseph Burstyn, 343 U.S. at 502 (“[W]e conclude that expression by
means of motion pictures is included within the free speech and free press guaranty of the
First and Fourteenth Amendments.”).
       41 Alvarez, 679 F.3d at 596 (citing Anderson v. City of Hermosa Beach, 621 F.3d 1051,
1061–62 (9th Cir. 2010)); see also id. at 595 (“The act of making an audio or audiovisual
recording is necessarily included within the First Amendment’s guarantee of speech and
press rights as a corollary of the right to disseminate the resulting recording. The right to
publish or broadcast an audio or audiovisual recording would be insecure, or largely
ineffective, if the antecedent act of making the recording is wholly unprotected . . . .”).
       42   Anderson, 621 F.3d at 1061–62.

                                              11
    Case: 16-10312          Document: 00513879292          Page: 12     Date Filed: 02/16/2017


                                         No. 16-10312

governmental affairs.” 43 To be sure, “[s]peech is an essential mechanism of
democracy, for it is the means to hold officials accountable to the people. The
right of citizens to inquire, to hear, to speak, and to use information to reach
consensus is a precondition to enlightened self-government and a necessary
means to protect it.” 44 Filming the police contributes to the public’s ability to
hold the police accountable, ensure that police officers are not abusing their
power, and make informed decisions about police policy. Filming the police also
frequently helps officers; for example, a citizen’s recording might corroborate a
probable cause finding or might even exonerate an officer charged with
wrongdoing. As one court explained:
       Gathering information about government officials in a form that
       can readily be disseminated to others serves a cardinal First
       Amendment interest in protecting and promoting “the free
       discussion of governmental affairs.” Moreover, as the [Supreme]
       Court has noted, “[f]reedom of expression has particular
       significance with respect to government because ‘[i]t is here that
       the state has a special incentive to repress opposition and often
       wields a more effective power of suppression.’” This is particularly
       true of law enforcement officials, who are granted substantial
       discretion that may be misused to deprive individuals of their
       liberties. Ensuring the public’s right to gather information about
       their officials not only aids in the uncovering of abuses, but also
       may have a salutary effect on the functioning of government
       more generally. 45
Protecting the right to film the police promotes First Amendment principles.
       We agree with every circuit that has ruled on this question: Each has
concluded that the First Amendment protects the right to record the police. 46


       43   Mills v. Alabama, 384 U.S. 214, 218 (1966).
       44   Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 339 (2010) (citation omitted).
       45   Glik, 655 F.3d at 82–83 (citations omitted).
       46 See Alvarez, 679 F.3d at 595–96; Glik, 655 F.3d at 82, 85; Smith, 212 F.3d at 1333;
see also Fordyce v. City of Seattle, 55 F.3d 436, 439 (9th Cir. 1995).

                                                12
     Case: 16-10312         Document: 00513879292         Page: 13      Date Filed: 02/16/2017


                                        No. 16-10312

As the First Circuit explained, “[t]he filming of government officials engaged
in their duties in a public place, including police officers performing their
responsibilities, fits comfortably within [basic First Amendment] principles.” 47
This right, however, “is not without limitations.” 48 Like all speech, 49 filming
the police “may be subject to reasonable time, place, and manner
restrictions.” 50 In this case, however, we need not decide which specific time,
place, and manner restrictions would be reasonable. 51 Nonetheless, we note
that when police departments or officers adopt time, place, and manner
restrictions, those restrictions must be “narrowly tailored to serve a significant
governmental interest.” 52 That said, to be constitutionally permissible, a time,
place, and manner restriction “need not be the least restrictive or least
intrusive means of serving the government’s interests.” 53
B.     Fourth Amendment
       Turner also insists that he has asserted plausible claims under § 1983,
to which the defendants are not immune, viz., that the officers violated his
Fourth Amendment rights to be free from (1) detention absent reasonable
suspicion and (2) warrantless arrest absent probable cause. Because
Lieutenant Driver did not arrive on scene until Officers Grinalds and Dyess

       47   Glik, 655 F.3d at 82.
       48   Id. at 84.
       49See, e.g., Consol. Edison Co. of N.Y. v. Pub. Serv. Comm’n of N.Y., 447 U.S. 530,
535–36 (1980) (discussing history of time, place, and manner restrictions).
       50  Glik, 655 F.3d at 84; see, e.g., Smith, 212 F.3d at 1333. “Importantly, an individual’s
exercise of her First Amendment right to film police activity carried out in
public . . . necessarily remains unfettered unless and until a reasonable restriction is imposed
or in place.” Gericke, 753 F.3d at 8.
        See Glik, 655 F.3d at 84 (“We have no occasion to explore those limitations here,
       51

however.”).
        McCullen v. Coakley, 134 S. Ct. 2518, 2529 (2014) (quoting Ward v. Rock Against
       52

Racism, 491 U.S. 781, 791 (1989)).
       53   Id. at 2535 (internal quotation marks omitted).

                                               13
    Case: 16-10312        Document: 00513879292          Page: 14      Date Filed: 02/16/2017


                                        No. 16-10312

had already handcuffed Turner and placed him in the back of the patrol car,
we first analyze whether Grinalds and Dyess are entitled to qualified
immunity on Turner’s Fourth Amendment claims.
   1. Officers Grinalds and Dyess
       a. Detention
       Turner alleges that Grinalds and Dyess’s initial questioning of him
violated his Fourth Amendment right to be free from detention absent
reasonable suspicion. “[T]he police can stop and briefly detain a person for
investigative purposes if the officer has a reasonable suspicion supported by
articulable facts that criminal activity ‘may be afoot’ . . . .” 54 The Supreme
Court has “said repeatedly that [when determining whether officers had
reasonable suspicion, courts] must look at the ‘totality of the circumstances’ of
each case to see whether the detaining officer has a ‘particularized and
objective basis’ for suspecting legal wrongdoing.” 55 Courts “consider only the
‘information available to the officer[s] at the time of the decision to stop
a person.’” 56
       Even if we assume arguendo that Grinalds and Dyess violated Turner’s
Fourth Amendments rights by detaining him without reasonable suspicion, we
cannot say that this detention was objectively unreasonable in light of clearly
established law. 57 An individual’s right to be free from detention absent


       54 United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting Terry v. Ohio, 392 U.S. 1, 30
(1968)). This type of stop is also known as a “Terry stop.”
       55United States v. Arvizu, 534 U.S. 266, 273 (2002) (quoting United States v. Cortez,
449 U.S. 411, 417–18 (1981)).
       56Carroll v. Ellington, 800 F.3d 154, 171 (5th Cir. 2015) (alteration in original)
(quoting United States v. Silva, 957 F.2d 157, 160 (5th Cir. 1992)), cert. denied, 137 S. Ct. 492
(2016).
       57 Gonzalez v. Huerta, 826 F.3d 854, 857 n.4 (5th Cir. 2016) (“We may proceed directly
to the second prong of the qualified immunity analysis without explicitly ruling on the first.”
(citing Pearson, 555 U.S. at 227)), cert. denied, 2017 WL 69303 (U.S. 2017).

                                              14
    Case: 16-10312          Document: 00513879292          Page: 15      Date Filed: 02/16/2017


                                         No. 16-10312

reasonable suspicion was clearly established well before the actions giving rise
to this case. 58 “But this general claim—that a seizure under the Fourth
Amendment must be based on reasonable suspicion—is precisely the type of
‘general proposition’ that the Supreme Court has rejected.” 59 Whether a right
was clearly established at the time the defendant acted “requires an
assessment of whether the official’s conduct would have been objectively
reasonable at the time of the incident.” 60 Courts “must ask whether the law so
clearly and unambiguously prohibited his conduct that ‘every reasonable
official would understand that what he is doing violates [the law].’” 61
       “The Fourth Amendment is concerned with ensuring that the scope of a
given detention is reasonable under the totality of the circumstances.” 62 Turner
alleges that, when Grinalds and Dyess approached him, he was videotaping
the police station while walking on the sidewalk across the street during
midday. Nothing in the amended complaint suggests that Turner was
videotaping an arrest, a traffic stop, or any other action or activity being
performed by the police in the course of their duties. On the contrary, Turner’s
complaint states that he was filming only “the routine activities at the Fort
Worth Police Department building.” On appeal, Grinalds and Dyess reference
several attacks on police officers and police stations, including those in Dallas

       58See U.S. CONST. amend. IV; Ibarra v. Harris Cty. Tex., 243 F. App’x 830, 833 (5th
Cir. 2007) (per curiam) (“The law is clearly established that a detention is objectively
unreasonable if the police officers lacks reasonable suspicion to believe that the person is
engaged in criminal activity . . . .” (citing Brown v. Texas, 443 U.S. 47, 51 (1979)).
       59 Gonzalez, 826 F.3d at 857–58 (citing al-Kidd, 563 U.S. 731); see Wilson, 526 U.S. at
615 (“It could plausibly be asserted that any violation of the Fourth Amendment is ‘clearly
established,’ since it is clearly established that the protections of the Fourth Amendment
apply to the actions of police. . . . However, . . . the right allegedly violated must be defined at
the appropriate level of specificity before a court can determine if it was clearly established.”).
       60   Kinney v. Weaver, 367 F.3d 337, 350 (5th Cir. 2004).
       61   Morgan, 659 F.3d at 371 (alteration in original) (quoting al-Kidd, 563 U.S. at 741).
       62   United States v. Brigham, 382 F.3d 500, 508 (5th Cir. 2004) (en banc).

                                                15
    Case: 16-10312          Document: 00513879292         Page: 16    Date Filed: 02/16/2017


                                         No. 16-10312

and Austin, and the resulting increase of security at police stations. 63 “[I]t [is]
appropriate for the police to take into account the location of the suspicious
conduct and the degree of the potential danger being investigated. What is not
suspicious in one location may be highly suspicious in another.” 64 Turner’s
filming in front of the police station “potentially threatened security
procedures at a location where order was paramount.” 65 An objectively
reasonable person in Grinalds’s or Dyess’s position could have suspected that
Turner was casing the station for an attack, stalking an officer, or otherwise
preparing for criminal activity, and thus could have found Turner’s filming of
the “routine activities” of the station sufficiently suspicious to warrant
questioning and a brief detention. The officers’ detention of Turner under these
circumstances was not “plainly incompetent” or a knowing violation of
the law. 66




       63 See, e.g., Jason Hanna and Joe Sutton, Dallas Police HQ Shooting: Suspect James
Boulware         Killed      During      Standoff,      CNN         (June      13,     2015),
http://www.cnn.com/2015/06/13/us/dallas-police-headquarters-shooting (“A man unleashed a
barrage of gunfire on Dallas’ police headquarters and planted explosives outside the building
early Saturday . . . .”); Austin Gunman Dead after Downtown Shooting Rampage, KXAN
(Nov. 28, 2014), http://kxan.com/2014/11/28/austin-police-shut-down-city-streets-for-active-
shooter-investigation/ (“A gunman opened fire at four different buildings, including [Austin
Police Department] headquarters . . . . An officer about to get off duty saw the suspect near
[the police department] HQ and opened fire on the suspect who fell to the ground.”).
        “Specific facts and propositions of generalized knowledge which are capable of
immediate and accurate determination by resort to easily accessible sources of indisputable
accuracy may be judicially noticed.” Weaver v. United States, 298 F.2d 496, 498 (5th Cir.
1962); see also United States v. Ramos, 629 F.3d 60, 66–68 (1st Cir. 2010) (concluding that
the officers had reasonable suspicion that criminal activity was afoot under the totality of the
circumstances, including that the officers “were particularly alert to the risk of attacks on
public transit systems in light of the coordinated terrorist attacks on Madrid commuter rail
trains . . . less than three months earlier”).
       64   Ramos, 629 F.3d at 66–67.
       65   Mocek v. City of Albuquerque, 813 F.3d 912, 924 (10th Cir. 2015).
       66   Malley v. Briggs, 475 U.S. 335, 341 (1986).

                                               16
    Case: 16-10312            Document: 00513879292         Page: 17     Date Filed: 02/16/2017


                                           No. 16-10312

          We cannot say that, when viewed in light of the totality of the
circumstances, Grinalds and Dyess’s initial questioning or detention of Turner,
before he was handcuffed, was objectively unreasonable in light of clearly
established law. Accordingly, Grinalds and Dyess are entitled to qualified
immunity on Turner’s claim that they violated his Fourth Amendment right to
be free from detention absent reasonable suspicion. 67
          b. Arrest
          Turner also contends that the officers violated his Fourth Amendment
right to be free from unlawful arrest. The parties dispute whether Turner’s
detention amounted to an arrest. “A seizure rises to the level of an arrest only
if ‘a reasonable person in the suspect’s position would have understood the
situation to constitute a restraint on freedom of movement of the degree which
the law associates with formal arrest.’” 68 The “reasonable person” is one who
is “neither guilty of criminal conduct and thus overly apprehensive nor
insensitive to the seriousness of the circumstances.” 69 When determining
whether an investigative stop amounts to an arrest, “[t]he relevant inquiry is
always one of reasonableness under the circumstances,” which must be
considered on a case-by-case basis. 70 “[U]sing some force on a suspect, pointing
a weapon at a suspect, ordering a suspect to lie on the ground, and handcuffing
a suspect—whether singly or in combination—do not automatically convert an



          See Carroll, 800 F.3d at 171 (concluding that, because the plaintiffs “have not shown
          67

that [the defendant] was objectively unreasonable in light of clearly established law in
initially attempting to detain [the deceased] for investigatory questioning,” the defendant
was entitled to qualified immunity).
          68   Id. at 170 (quoting United States v. Corral-Franco, 848 F.2d 536, 540 (5th Cir.
1988)).
          Corral-Franco, 848 F.2d at 540 (quoting United States v. Bengivenga, 845 F.2d 593
          69

(5th Cir. 1988)).
          70   United States v. Sanders, 994 F.2d 200, 206–07 (5th Cir. 1993).

                                                  17
    Case: 16-10312          Document: 00513879292         Page: 18   Date Filed: 02/16/2017


                                         No. 16-10312

investigatory detention into an arrest requiring probable cause.” 71 But, “an
investigative detention must be temporary and last no longer than is necessary
to effectuate the purpose of the stop.” 72
       Turner alleges that he was handcuffed and placed in the back of the
patrol car, where the officers left him “for a while.” There is “no rigid time
limitation” on investigative stops, but “[i]n assessing whether a detention is
too long in duration to be justified as an investigative stop, we consider it
appropriate to examine whether the police diligently pursued a means of
investigation that was likely to confirm or dispel their suspicions quickly,
during which time it was necessary to detain the defendant.” 73 Although
Turner has not alleged the length of time that he was detained in the back seat
of the patrol car, Grinalds’s and Dyess’s actions—handcuffing Turner and
placing him in the patrol car—were disproportionate to any potential threat
that Turner posed or to the investigative needs of the officers. 74 Based on the



       71   Id. at 206.
       72 Fla. v. Royer, 460 U.S. 491, 500 (1983).
       73   United States v. Sharpe, 470 U.S. 675, 685–86 (1985).
       74The appellees rely on cases such as United States v. Bullock, 632 F.3d 1004 (7th Cir.
2011); United States v. Maltais, 403 F.3d 550 (8th Cir. 2005); and Haynie v. Cty. of Los
Angeles, 339 F.3d 1071 (9th Cir. 2003), to argue that their actions did not amount to a de
facto arrest. These out-of-circuit cases, however, are inapposite. In Bullock, the defendant
was handcuffed and placed in a patrol car for 30 to 45 minutes while the officers executed a
search warrant for narcotics. Bullock, 623 F.3d at 1009, 1011. The Seventh Circuit found
that, “while the facts . . . approach the outer boundaries of a permissible Terry stop,” the
defendant’s seizure did not amount to a de facto arrest:
              Given that officers were conducting a search for drugs, it was
       reasonable to place [the defendant] in handcuffs and in the squad car for their
       safety while they pursued their investigation. . . . Drug crimes are associated
       with dangerous and violent behavior and warrant a higher degree of
       precaution. Officers could reasonably believe that [the defendant] was
       potentially dangerous and a flight risk because of his awareness of the search
       warrant, his association with the residence, and the officers’ reasonable
       suspicion that he was involved in narcotics distribution.

                                               18
    Case: 16-10312         Document: 00513879292         Page: 19     Date Filed: 02/16/2017


                                        No. 16-10312

allegations of Turner’s complaint, the officers were not taking investigative
steps to determine who he was (aside from repeatedly asking him for
identification) or what threat he might have posed. Neither does anything in
the amended complaint suggest that Turner had a weapon, was using his
hands in a threatening way, or otherwise posed a threat that required such
restraint. The officers’ handcuffing Turner and placing him in the patrol car,
as alleged in the amended complaint, were not reasonable under the
circumstances. 75 We conclude that a reasonable person in Turner’s position
would have understood the officers’ actions “to constitute a restraint on
[Turner’s] freedom of movement of the degree which the law associates with
formal arrest.” 76



Id. at 1016 (citation omitted). Here, there was no suspicion that Turner was involved in a
drug-related offense, and nothing in the amended complaint suggests that the officers in this
case shared any of the concerns that the officers in Bullock had.
       In Maltais, the Eighth Circuit held that a defendant’s detention in the back of a patrol
car for 2 hours and 55 minutes was not unreasonable under the circumstances, as the
defendant was in a remote and isolated rural area, only 500 yards from the Canadian border,
at 1:00 a.m. Maltais, 403 F.3d at 557. The court went to lengths to explain that “[t]he officers
acted with diligence and pursued the quickest and least intrusive means of investigation
reasonably available to confirm or dispel their well-founded suspicions that [the defendant]
was engaged in drug trafficking.” Id. at 558. Indeed, the court expressly stated that “a
detention of this length would be unreasonable under different circumstances.” See also
Haynie, 339 F.3d at 1077 (concluding that the handcuffing of the defendant for 16 to 20
minutes did not amount to a de facto arrest because the officer “appropriately restrained [the
defendant] only to the extent necessary to complete his investigation into [a] report about
men with guns”).
       75   See Sanders, 994 F.2d at 206–07.
       76  Carroll, 800 F.3d at 170 (internal quotation marks omitted); see also Massey v.
Wharton, 477 F. App’x 256, 261 (5th Cir. 2012) (per curiam) (“Tonia Massey was handcuffed
and put in the back of a police car, she claims, for two-and-a-half to three hours. There is no
indication that the police were investigating her for anything. Under these circumstances,
any reasonable officer should have known that Tonia Massey’s seizure required probable
cause, not reasonable suspicion.”); Freeman v. Gore, 483 F.3d 404, 408–09, 413 (5th Cir. 2007)
(finding that “a reasonable person in [the plaintiff’s] situation would surely believe that she
had been restrained to an extent that normally accompanies a formal arrest” because, the
plaintiff alleged, she was threatened with arrest, handcuffed, and placed in the back of the
                                               19
    Case: 16-10312          Document: 00513879292         Page: 20      Date Filed: 02/16/2017


                                         No. 16-10312

       When a police detention amounts to a warrantless arrest, as Turner has
alleged it did here, the arrest must be accompanied by probable cause. 77
“Probable cause exists when the totality of facts and circumstances within a
police officer’s knowledge at the moment of arrest are sufficient for a
reasonable person to conclude that the suspect had committed or was
committing an offense.” 78 “The police may take reasonable actions under the
circumstances to ensure their own safety, as well as the safety of the public,
during an encounter with a suspect.” 79
       Based on the allegations of Turner’s amended complaint, the officers
lacked probable cause to arrest him, and the officers do not dispute this. 80
Turner “did not make any threats” against the officers, “did not [attempt] to
leave or flee,” and “did not take any aggressive actions.” The only potential
reason the officers gave Turner for arresting him that can be gleaned from the
amended complaint is Turner’s failure to identify himself: He alleges that,
after he was handcuffed, Grinalds told him “[t]his is what happens when you
don’t ID yourself.” But the police cannot arrest an individual solely for refusing




patrol car for 30 to 45 minutes after she refused to let sheriff’s deputies search her home
without a search warrant).
       77   Freeman, 483 F.3d at 413.
       78Flores v. City of Palacios, 381 F.3d 391, 402 (5th Cir. 2004) (emphasis omitted)
(quoting United States v. Levine, 80 F.3d 129, 132 (5th Cir.1996)).
       79   United States v. Abdo, 733 F.3d 562, 565 (5th Cir. 2013).
       80The officers argue only that the detention did not amount to an arrest. Counsel for
Driver conceded at oral argument that, if Turner was arrested, the arrest would have been
unlawful because the officers lacked probable cause.

                                               20
    Case: 16-10312          Document: 00513879292         Page: 21     Date Filed: 02/16/2017


                                         No. 16-10312

to provide identification. 81 We are satisfied that Turner has alleged a violation
of his Fourth Amendment right to be free from unlawful arrest. 82
       The Fourth Amendment right to be free from arrest without probable
cause was clearly established at the time of Turner’s alleged arrest. 83 None of
the defendants contends that any of them had probable cause to arrest Turner
or that an arrest would have been objectively reasonable in light of clearly
established law. 84 We are satisfied that no objectively reasonable person in
these officers’ position could have believed that there was probable cause to
arrest Turner under the circumstances alleged in the amended complaint.
Grinalds and Dyess are therefore not entitled to qualified immunity at this
stage of the litigation on Turner’s Fourth Amendment claim that the officers
violated his right to be free from warrantless arrest absent probable cause. 85




       81 Gonzalez, 826 F.3d at 858 (citing Brown, 443 U.S. at 52 (“[E]ven assuming that
purpose is served to some degree by stopping and demanding identification from an
individual without any specific basis for believing he is involved in criminal activity, the
guarantees of the Fourth Amendment do not allow it.”); Hiibel v. Sixth Judicial Dist. Court
of Nev., Humboldt Cty., 542 U.S. 177, 188 (2004)); see also TEX. PENAL CODE § 38.02(a).
       82   Flores, 381 F.3d at 402 (“An arrest is unlawful unless it is supported by probable
cause.”).
       83   See Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 206 (5th Cir. 2009).
       84See id. (“[E]ven law enforcement officials who reasonably but mistakenly conclude
that probable cause is present are entitled to immunity.” (internal quotation marks omitted)).
       85 We note the limited scope of our holding. We hold only that it was clearly established
that an officer could not prolong an investigative detention without an investigatory purpose.
Because the amended complaint does not allege that Turner posed any threat to the officers
or that Grinalds and Dyess continued investigating while Turner was handcuffed in the back
of the police car, Turner has pleaded a Fourth Amendment claim. Of course, at this stage of
the proceeding, Grinalds and Dyess have not had the opportunity to explain their actions. As
this case progresses, they will have the opportunity to explain why they handcuffed and
detained Turner and provide evidence supporting their explanation. The facts that come to
light through discovery might demonstrate that Turner’s detention did not amount to a de
facto arrest or that Grinalds’s and Dyess’s actions were not objectively unreasonable. Until
then, however, qualified immunity is not proper.

                                                21
    Case: 16-10312          Document: 00513879292         Page: 22     Date Filed: 02/16/2017


                                         No. 16-10312

   2. Lieutenant Driver
       Turner insists that Driver violated his Fourth Amendment rights by
“continuing the unlawful seizure and subsequent handcuffing and arrest and
keeping Turner locked in the back of the police car after Driver arrived on
the scene.”
       Supervisory officials are not liable under § 1983 for the actions of
subordinates on any theory of vicarious liability. 86 Accordingly, Driver is not
liable for the actions of Grinalds and Dyess before he arrived on the scene. We
thus must determine whether Turner has alleged a separate violation of his
constitutional rights by Driver after he arrived and whether Driver’s actions
were objectively reasonable when viewed in the light of clearly established law.
       To be liable under § 1983, Driver must have been personally involved in
the alleged constitutional deprivation or have engaged in wrongful conduct
that is causally connected to the constitutional violation. 87 Personal
involvement of supervising personnel generally includes giving a “command,
signal, or any other form of direction to the officers that prompted” the
detention or arrest. 88 According to Turner’s allegations, he was already in
handcuffs and in the back seat of the patrol car when Driver arrived on scene.
Turner asserts that Driver talked with Grinalds and Dyess and then
approached Turner to determine what had transpired. The allegations of the
amended         complaint     indicate    that      Driver   investigated       the   situation

       86   Thompson v. Upshur Cty., Tex., 245 F.3d 447, 459 (5th Cir. 2001).
       87   Mesa v. Prejean, 543 F.3d 264, 274 (5th Cir. 2008).
       88Id.; see also Matthews v. City of E. St. Louis, 675 F.3d 703, 708 (7th Cir. 2012) (“To
show personal involvement, the supervisor must know about the conduct and facilitate it,
approve it, condone it, or turn a blind eye for fear of what they might see.” (internal quotation
marks omitted)); Jenkins v. Wood, 81 F.3d 988, 995 (10th Cir. 1996) (“A plaintiff may satisfy
[the personal involvement] standard by showing the defendant-supervisor personally
directed the violation or had actual knowledge of the violation and acquiesced in its
continuance.”).

                                               22
    Case: 16-10312        Document: 00513879292      Page: 23   Date Filed: 02/16/2017


                                      No. 16-10312

immediately upon arrival by consulting with Grinalds and Dyess and talking
with Turner, and then promptly released Turner. Turner has failed to allege
any personal involvement in his arrest or any conduct on Driver’s part that
indicates he unreasonably prolonged Turner’s detention or arrest. The facts
alleged in Turner’s amended complaint demonstrate that Driver “diligently
pursued a means of investigation that was likely to confirm or dispel [the
officers’] suspicions quickly.” 89 Turner has failed to allege that Driver violated
Turner’s Fourth Amendment rights to be free from detention absent
reasonable suspicion and from unlawful arrest. Even if Turner had sufficiently
alleged a constitutional violation, Driver acted objectively reasonably in light
of the circumstances—namely, by apprising himself of the situation and acting
accordingly. Driver is therefore entitled to qualified immunity on Turner’s
Fourth Amendment claims.
                                          IV.
                                      CONCLUSION
      We affirm the district court’s grant of qualified immunity to Grinalds,
Dyess, and Driver on Turner’s First Amendment claim and on his Fourth
Amendment claim for unlawful detention. With respect to Turner’s Fourth
Amendment claim for unlawful arrest, we affirm the district court’s grant of
qualified immunity as to Driver, but we reverse as to Grinalds and Dyess and
remand for further proceedings on that claim.
AFFIRMED in part; REVERSED and REMANDED in part.




      89   Sharpe, 470 U.S. at 686.

                                          23
    Case: 16-10312    Document: 00513879292      Page: 24   Date Filed: 02/16/2017


                                  No. 16-10312


EDITH BROWN CLEMENT, Circuit Judge, dissenting as to Parts III.A.2 &
III.B.1.b:

      I respectfully dissent from the majority’s dicta purporting to clearly
establish a First Amendment right to film the police and from the majority’s
reversal of the district court’s grant of qualified immunity to Officers
Grinalds and Dyess regarding Turner’s unlawful arrest claim.

      The Supreme Court has repeatedly held that “qualified immunity
protects ‘all but the plainly incompetent or those who knowingly violate the
law.’” See, e.g., Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (quoting Malley v.
Briggs, 475 U.S. 335, 341 (1986)). The Supreme Court recently “reiterate[d]
the longstanding principle that ‘clearly established law’ should not be defined
‘at a high level of generality.’” White v. Pauly, 137 S. Ct. 548, 552 (2017)
(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). “[T]he clearly
established law must be ‘particularized’ to the facts of the case.” Id. (quoting
Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

                                         I

      The majority asserts, unconnected to the particular facts and
unnecessary to the disposition of this case, that “a First Amendment right to
record the police does exist, subject only to reasonable time, place, and
manner restrictions.” The majority derives this general right to film the
police from “First Amendment principles, controlling authority, and
persuasive precedent.” But the Supreme Court has repeatedly reversed
attempts to define “clearly established law” at such “a high level of
generality.” White, 137 S. Ct. at 552.

      A law is not clearly established unless and until there is “directly
controlling authority” or “a consensus of cases of persuasive authority such

                                         24
    Case: 16-10312    Document: 00513879292       Page: 25   Date Filed: 02/16/2017


                                   No. 16-10312


that a reasonable officer could not have believed that his actions were
lawful.” Gonzalez v. Huerta, 826 F.3d 854, 858 (5th Cir. 2016) (emphasis
omitted). To the extent there is any consensus of persuasive authority, those
cases focus only on the narrow issue of whether there is a First Amendment
right to film the police “carrying out their duties in public.” E.g., Glik v.
Cunniffe, 655 F.3d 78, 82 (1st Cir. 2011). Turner did not allege that he filmed
police officers conducting their public duties, but rather that he filmed a
police station.

      The majority does not determine that the officers here violated Turner’s
First Amendment rights—perhaps because it would be reasonable for
security reasons to restrict individuals from filming police officers entering
and leaving a police station. Because the majority does not hold that the
officers actually violated the First Amendment, “an officer acting under
similar circumstances” in the future will not have violated any clearly
established law. See White, 137 S. Ct. at 552.

                                         II

      The majority reverses the district court’s grant of qualified immunity to
Officers Grinalds and Dyess regarding Turner’s unlawful arrest claim,
holding that “it was clearly established that an officer could not prolong an
investigative detention without an investigatory purpose.” But the majority
“fail[s] to identify a case where an officer acting under similar circumstances
as [Officers Grinalds and Dyess] was held to have violated the Fourth
Amendment.” White, 137 S. Ct. at 552. Turner alleged only that he was in the
police car “a while”—he failed to specify the length of the investigative
detention. Perhaps more importantly, Turner clearly alleged that he “asked
for a supervisor to come to the scene.” Neither Turner nor the majority


                                        25
   Case: 16-10312     Document: 00513879292      Page: 26   Date Filed: 02/16/2017


                                  No. 16-10312


identify any case clearly establishing that an officer violated the Fourth
Amendment when he extended an investigative detention because the
detained individual “asked for a supervisor to come to the scene.”

      Because Turner himself requested a supervisor, a reasonable police
officer in that situation could believe that waiting for the supervisor to arrive
at the scene did not transform Turner’s detention into a de facto arrest. At
the very least, Officers Grinalds and Dyess did not act objectively
unreasonably in waiting for the requested supervisor—especially because
Lieutenant Driver had to come from the Fort Worth Police Station across the
street. Accordingly, I respectfully dissent from the majority’s reversal of the
district court’s grant of qualified immunity to Officers Grinalds and Dyess on
Turner’s unlawful arrest claim.




                                       26